ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's proposed amendments filed August 3, 2022 will not be entered.  The Office does acknowledge that the proposed amendments would appear to overcome the outstanding objections and new matter rejections under 35 U.S.C. 112(a).  However, they also raise new issues will require further consideration and search.
The limitations set forth in the independent claims are presented for the first time after the Final Office action. The recitation of “the” sodium bicarbonate not consumed in the independent claims in the endothermic reaction appears to raise a new antecedent basis issue under 35 U.S.C. 112(b).  Additionally, the narrower group of organic solid acids set forth in new Claim 19 will require further search and consideration with respect to the prior art.  
Applicant is advised, however, that the rejections under 35 U.S.C. 103 would likely not be withdrawn were the proposed amendments to be entered.  It appears from the instant specification that generating the endothermic reactions set forth and preventing a temperature rise due to a reaction of the polyurethane foam raw material occurs by simply combining the organic solid acid and sodium bicarbonate with the other polyurethane foam raw materials ingredients.  A person of ordinary skill in the art would infer from the disclosure of the various prior art references applied in the rejections that organic solid acid and sodium bicarbonate are to be combined the other polyurethane foam raw material ingredients.  Thus, the recited endothermic reactions and prevention of temperature rise would appear to be phenomena which would flow naturally from the teachings of the prior art.  

	Response to Arguments
Applicant's arguments filed August 3, 2022 have been fully considered but they are not persuasive, as they are directed to the proposed claim limitations which have not been entered.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764